Citation Nr: 0006223	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-14 603	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
disability benefits, on behalf of [redacted] and [redacted],
his minor children.



REPRESENTATION

Appellant represented by:	None

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1977.  The appellant is the mother of two of the 
veteran's minor children.  Her claim comes before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a May 1997 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the appellant's request, on behalf of the veteran's 
minor children, for an apportioned share of the veteran's VA 
benefits.


REMAND

A claim for an apportionment is a "contested claim" subject 
to special procedural regulations.  Under 38 C.F.R. § 19.100 
(1999), all interested parties are to be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101 
(1999), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties are to 
be furnished with a copy of the Statement of the Case.  
Pursuant to 38 C.F.R. § 19.102 (1999), when a Substantive 
Appeal is filed in a simultaneously contested claim, the 
content of the Substantive Appeal will be furnished to the 
other contesting parties to the extent that it contains 
information that could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See also 38 U.S.C.A. § 7105A (West 1991).

The Board's review of the record discloses that the appellant 
first filed a claim for an apportioned share of the veteran's 
VA benefits, on behalf of the veteran's minor children, in 
February 1997.  By letters dated March 1997, the RO 
acknowledged the appellant's claim and informed the veteran 
that the appellant had filed this claim.  In May 1997, the RO 
again denied the appellant's claim.  The appellant initiated 
an appeal of this denial in June 1997, and thereafter, the RO 
again acknowledged the appellant's action and informed the 
veteran of this action.  As well, in September 1998, the RO 
issued a Statement of the Case to both the appellant and the 
veteran.  

In August 1998, the appellant filed a Substantive Appeal that 
listed numerous arguments in support of her apportionment 
claim.  The RO did not send a copy of this document to the 
veteran and his representative, nor did it provide them with 
an opportunity to present argument on the allegations raised 
therein by the appellant.  In fact, since the appellant filed 
the Substantive Appeal, the veteran's representative has not 
been given an opportunity to review the entire claims file 
and submit a final statement on the veteran's behalf.

In addition, in a statement from the appellant dated in 
January 2000 in which she withdrew her request for a BVA 
hearing, she provided as a reason that the "Child Support 
Court ordered [the veteran] to pay child support payments."  
It is not clear whether the appellant intended this statement 
as a withdrawal of her appeal for an apportionment of the 
veteran's compensation benefits.  As such, since the file is 
being returned to the RO for additional action, this matter 
should be clarified.

In order to ensure that all due process requirements are met, 
and to give the parties sufficient consideration with respect 
to the present appeal, further development of this appeal is 
necessary.  This claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and determine whether she desires to 
continue her appeal for an apportionment 
of the veteran's compensation benefits on 
behalf of the veteran's minor children in 
her custody.  If so, she should be 
requested provide a copy of any Court 
records concerning child support payments 
the veteran has been ordered to provide.

2.  If the appellant desires to continue 
her appeal, the RO should review the 
claims file and ensure that all contested 
claims procedures have been followed.  In 
particular, the veteran and his 
representative should be furnished either 
a copy of the appellant's VA Form 9 
(Appeal to Board of Veterans' Appeals) 
received in August 1998 or informed of 
the substance of that document, and be 
provided an opportunity to respond 
thereto.

3.  After completion of the above 
development, if any additional evidence 
is associated with the claims file that 
was not previously considered by the RO, 
then the RO should readjudicate the case 
based on this evidence.  If the 
determination remains adverse to the 
appellant, then both the appellant and 
the veteran should be provided with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  If no additional evidence is 
associated with the claims file as a 
result of the development completed above 
and the appellant desires to continue her 
appeal, this claim should be forwarded 
directly to the Board for appellate 
review.

The purpose of this REMAND is to provide both parties in 
interest due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The parties are free to submit any additional 
evidence or argument in connection with the appeal.  However, 
no action is required unless otherwise notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


